Citation Nr: 0207855	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  95-12 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected chronic colitis.

(The issue of entitlement to service connection for a low 
back disorder will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from February 1987 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a June 1994 rating decision 
by the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to service connection for chronic colitis and 
assigned a 10 percent disability rating effective from April 
1, 1991.  The veteran appealed for the assignment of a rating 
in excess of 10 percent for his ulcerative colitis.  
Subsequently, the veteran's claims file was transferred to 
the RO in Phoenix, Arizona.

This matter also comes to the Board on appeal from a December 
1995 decision by the Phoenix, Arizona RO, which denied the 
veteran's claim for service connection for a low back 
disability.

In an October 1996 supplemental statement of the case the 
Phoenix RO granted entitlement to an increased 30 percent 
disability rating for chronic colitis effective from April 1, 
1991.  On an original claim, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded. AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  As the 30 percent 
evaluation is not the maximum rating allowed by the 
applicable rating criteria (38 C.F.R. § 4.114 Diagnostic Code 
7323 (2001)), the issue of entitlement to the assignment of a 
higher disability rating for chronic colitis remains in 
appellate status.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a low back disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this issue.
FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran's service-connected chronic colitis is 
manifested by moderately severe symptoms with frequent 
exacerbations; it is not productive of severe symptoms with 
numerous attacks a year, malnutrition, and health only fair 
during remissions.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for service-connected chronic colitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.114 Diagnostic 
Code 7323 (2001); 66 Fed. Reg. 45,620-45,632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the March 1995 statement of the case and the October 1996, 
August 1999, and February 2002 supplemental statements of the 
case adequately notified the veteran of the evidence 
necessary to substantiate the matter on appeal and of the 
action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the matter 
addressed in this decision have been obtained.  

Although in correspondence dated in May 1997 the veteran 
reported he was receiving Department of Health and Human 
Services, Social Security Administration (SSA) disability 
benefits, there is no indication those records include 
additional information pertinent to the matter on appeal.  
The Board finds the available evidence of record adequately 
describes the veteran's service-connected chronic colitis and 
that an attempt to obtain SSA records would be futile as they 
are unlikely to provide more than cumulative evidence as to 
the veteran's service connected disorder.

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations in June 1991, 
May 1995, July 1999, and April 2001.  The Board finds that 
evidence sufficient for an adequate determination of the 
matter addressed in this decision has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background.  Service medical records dated in December 1988 
noted the veteran's height was 67 inches and that his weight 
was 1541/2 pounds.  Records dated in February 1990 show the 
veteran complained of a 7 week history of blood in stool.  
The examiner's impression was irritable bowel syndrome 
secondary to acute depression and anxiety reaction.  The 
veteran's November 1990 medical history report noted a 
diagnosis of stress related colitis.  His November 1990 
separation examination revealed a normal clinical evaluation 
of the abdomen and viscera.  It was noted his height was 67 
inches and his weight was 154 pounds.  

A December 1990 service department gastroenterology report 
noted a diagnosis of idiopathic ulcerative colitis.  The 
examiner noted the veteran was in no distress and that 
physical examination had been normal except for vague 
tenderness to deep palpation of the left lower quadrant.  The 
veteran's weight was reported as 155 pounds and it was noted 
his weight had been stable.

A January 1991 service department report noted the veteran 
had been admitted with a diagnosis of diarrhea and 
hematochezia of uncertain cause with failure to improve.  
Radiology studies conducted in January 1991 noted normal air 
contrast on an upper gastrointestinal series and essentially 
negative findings on a small bowel follow through. 

A May 1991 private medical statement noted the veteran had 
been examined in February 1991 and that sigmoidoscopy 
demonstrated ulcerative colitis to the 40 centimeter (cm) 
level with normal bowel above that point.  It was noted that 
activity to the 40 cm level was in the mild range and that at 
the time of examination the veteran appeared to be in very 
good health and was quite active.  

VA examination in June 1991 noted ulcerative proctitis with 
no evidence of hemorrhoids or polyps, recent passage of 
blood, recent mucus, or rectal masses.  The abdomen was soft 
with good tone.  There was some left lower quadrant pain and 
mild left lower quadrant tenderness to palpation.  The 
diagnosis was irritable colon.  It was noted the veteran's 
height was 681/2 inches and his weight was 158 pounds.  His 
build and state of nutrition was described as well developed.  

A July 1991 barium enema study revealed a negative colon 
examination.  A July 1991 computerized tomography (CT) scan 
of the abdomen was negative.  

VA outpatient treatment records dated in August 1991 show the 
veteran complained of left lower quadrant pain.  An October 
1991 consultation report noted the veteran complained of 
weight loss, diarrhea, and rectal bleeding.  His weight was 
reported as 167 pounds.  The examiner's impression was 
ulcerative colitis.  

In November 1992, the Pittsburgh RO denied entitlement to 
service connection for idiopathic ulcerative proctitis-
colitis.  It was noted, in essence, that the disorder had not 
been demonstrated upon VA examination. 

In March 1994, the veteran requested his claim for 
entitlement to service connection for idiopathic ulcerative 
proctitis be reopened.  

VA medical records dated in March 1994 show the veteran 
complained that over the previous month he had experienced 5 
to 10 bowel movements per day with blood in stool, occasional 
liquid stool, and foul smell.  He reported constant left 
abdomen pain and claimed he had lost 2 pounds over the 
previous month.  It was noted his weight was 159 pounds.  The 
examiner noted the veteran was fairly well developed, well 
nourished, and in no apparent distress.  His abdomen was flat 
and soft with some left-sided tenderness.  The diagnosis was 
ulcerative colitis.  

In June 1994, the Pittsburgh RO reopened and granted the 
veteran's claim for entitlement to service connection for 
chronic colitis.  A 10 percent disability rating was assigned 
effective from April 1, 1991.

VA medical records dated in July 1994 show the veteran 
complained of diarrhea 5 to 6 times per day with occasional 
pus and blood.  The examiner noted the veteran was not in 
distress and that his abdomen was soft with positive bowel 
sounds.  The veteran's weight was 160 pounds.

In September 1994, the veteran submitted a notice of 
disagreement as to the assigned disability rating.  In his 
substantive appeal he reported symptoms including headaches, 
nasal stuffiness, constant left lower quadrant pain, 
occasional vomiting, recurrent diarrhea, constipation 2 to 3 
times per week, and a loss of 5 to 10 pounds over the 
previous 2 to 3 months.  

VA medical records dated in November 1994 noted the veteran 
was in no apparent distress and that his abdomen was soft 
with positive bowel sounds.  His weight was 166 pounds.  The 
diagnoses included a history of ulcerative colitis.  A 
January 1995 gastrointestinal clinic report noted the veteran 
complained of a lot of pain over the previous couple of weeks 
with fatigue, bloating, decreased appetite without weight 
loss, upset stomach, and a couple of episodes of rectal 
mucus.  The examiner noted the veteran was well developed and 
well nourished.  His weight was 168 pounds.  The diagnosis 
was ulcerative colitis flair, rule out infectious causes.  

VA intestine examination in May 1995 noted the veteran's 
current weight was 155 pounds and that his maximum weight 
over the previous year had been 163 pounds.  The veteran 
complained of an intermittent history of 5 to 6 bowel 
movement per day over many years associated with severe 
abdominal pain and occasional watery stools, granular stools, 
or blood or pus in stools.  He reported he experienced daily 
nausea and vomiting approximately once per week.  The 
examiner noted the veteran was not anemic and that there was 
no evidence of malnutrition.  There was mild tenderness over 
the lower abdomen, left more than right, with normal bowel 
sounds.  The diagnosis was ulcerative colitis well controlled 
with medication.  

A May 1995 upper gastrointestinal tract study revealed no 
ulceration or inflammatory disease to account for the 
reported occasional gastrointestinal bleeding.

In February 1996, the veteran underwent pancolonoscopy with 
biopsies.  It was noted the veteran complained of fairly 
constant left lower quadrant pain and 4 to 5 non-bloody bowel 
movements per day with occasional bright red blood per 
rectum.  The examiner's impression was quiescent ulcerative 
colitis which appeared to be primarily left sided with some 
neovascularity of the right side and transverse colon.

A June 1996 VA gastrointestinal clinic report noted the 
veteran complained of increased stools, approximately 4 per 
day, and left lower quadrant pain.  He denied blood in stool.  
The examiner's assessment was ulcerative colitis, mildly 
worse, without evidence of flare.  The veteran's weight was 
173 pounds.

In an October 1996 supplemental statement of the case the 
Phoenix RO granted entitlement to an increased 30 percent 
disability rating for chronic colitis effective from April 1, 
1991.

In November 1996, the Phoenix RO, inter alia, granted 
entitlement to service connection for a dysthymic disorder.  
It was noted the veteran had been treated for depression and 
anxiety related to ulcerative colitis.

VA medical records dated in August 1998 show the veteran 
requested treatment to help him lose weight.  It was noted 
his usual weight had been stable at 200 pounds.

In September 1998, the Phoenix RO, inter alia, granted 
entitlement to a total disability rating based upon 
individual unemployability effective from October 30, 1997.  
It was noted the veteran was considered unemployable as a 
result of his service-connected dysthymia/bipolar disorder 
and colitis.

VA examination in July 1999 noted the veteran's appetite was 
good and that his weight had been stable.  It was noted his 
present weight was 203 pounds and his weight approximately 
one year earlier had been 200 pounds.  The veteran reported 
he experienced approximately 3 to 4 soft, mushy, occasionally 
loose stools per day with intermittent episodes of urgency.  
He claimed that on average he had 2 to 3 undergarment soiling 
episodes per week.  He denied passing any blood.  The 
examiner noted the veteran was well developed, well 
nourished, and in no apparent distress.  His abdomen was 
mildly obese, soft, and nontender.  There was no evidence of 
anemia.  The diagnosis was chronic ulcerative colitis for 
approximately 11 years, essentially in remission and well 
controlled with medication.

VA outpatient treatment records dated in December 1999 show 
the veteran reported he had 3 to 4 soft bowel movements per 
day without blood in stool.  He stated he was experiencing 
some anal irritation secondary to wiping.  

At his VA gastrointestinal examination in April 2001 the 
veteran reported approximately 3 soft, somewhat mushy stools 
per day, episodes of nausea at least once per day, and 
occasional episodes of acid type reflux approximately 3 times 
per week.  The examiner noted the veteran's present weight 
was 177 pounds and that his maximum weight over the past year 
had been in the range of 185 pounds.  He was well nourished, 
well developed, and in no distress.  There was no evidence of 
fistula and no signs of anemia.  The abdomen was soft and 
nontender.

It was noted a recent blood count had been within normal 
limits and that an April 2001 VA colonoscopy revealed mild 
erythema of the mucosa throughout the bowel but no 
ulcerations, viability, erosions, or bleeding.  Multiple 
biopsies taken at that time revealed mild chronic 
inflammation similar to findings in 1999 but no evidence of 
dysplasia or crypt abscesses.  The diagnosis was chronic 
ulcerative colitis, essentially quiescent at present, with 
medication.

Legal Criteria.  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Ratings Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Ratings Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).

The Ratings Schedule for ulcerative colitis provides 
disability evaluations for moderately severe symptoms with 
frequent exacerbations (30 percent); for severe symptoms with 
numerous attacks a year and malnutrition, with the health 
only fair during remissions (60 percent); and for pronounced 
symptoms resulting in marked malnutrition, anemia, and 
general debility, or with serious complication as liver 
abscess (100 percent).  38 C.F.R. § 4.114, Diagnostic Code 
7323 (2001).

Analysis.  Based upon the evidence of record, the Board finds 
a disability rating in excess of 30 percent in not warranted 
for the veteran's service-connected chronic colitis.  
Persuasive medical evidence demonstrates the veteran's 
service-connected chronic colitis is manifested by moderately 
severe symptoms with frequent exacerbations.  The objective 
medical findings do not include findings of severe symptoms 
with numerous attacks a year, malnutrition, and health only 
fair during remissions or pronounced symptoms resulting in 
marked malnutrition, anemia, general debility, or serious 
complication.

The Board notes a higher evaluation, 60 percent, requires 
severe ulcerative colitis with numerous attacks per year, 
malnutrition, and health being only fair during remissions.  
See 38 C.F.R. § 4.114, Diagnostic Code 7323.  Although the 
veteran, in essence, claims he experiences severe symptoms, 
there is no probative evidence of malnutrition or less than 
fair health during attack remission as a result of this 
disorder.  In fact, the medical evidence demonstrates that 
during and after service the veteran has been described as 
well developed and well nourished.  Records also show he 
experienced a gradual increase in weight prior to his request 
for VA assistance to lose weight in August 1998.  

In addition, the Board finds there is no persuasive evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher or "staged" rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for service-connected chronic colitis is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

